t c no united_states tax_court alternative health care advocates et al petitioners v commissioner of internal revenue respondent docket nos filed date in these consolidated cases c a corporation operates a medical marijuana dispensary in california other ps were individual shareholders of s an s_corporation that was organized to handle daily operations for c including paying employee wages and salaries c deducted sec_162 business_expenses and later adjusted cogs to include indirect expenses per sec_263a r determined that both c’s and s’s sole trade_or_business was trafficking in a controlled substance and that sec_280e precluded c’s and s’s deducting business_expenses in light of that determination r further cases of the following petitioners are consolidated herewith donald duncan a k a don d duncan a k a don duncan docket no jeremy s kwit docket nos and and grant rozmarin docket nos and determined that ps had underreported their flowthrough income from s_r also determined that c is not entitled to cogs in an amount greater than what r already allowed and that c is liable for sec_6662 accuracy-related_penalties held sec_280e precludes c from deducting sec_162 business_expenses held further sec_280e precludes s from deducting sec_162 business_expenses held further ps underreported their flowthrough income from s held further c is not entitled to a cogs greater than what respondent has allowed held further c is liable for sec_6662 accuracy- related penalties henry g wykowski christopher j wood and matthew a williams for petitioners audra m dineen and ina susan weiner for respondent pugh judge respondent determined deficiencies additions to tax and penalties as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue rule continued alternative health care advocates docket no year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number penalty sec_6662 dollar_figure big_number donald duncan docket no year deficiency dollar_figure big_number big_number big_number addition_to_tax sec_6651 dollar_figure big_number big_number big_number continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the notices of deficiency were sent on the following dates petitioner alternative health care advocates alternative on date petitioner donald duncan on date petitioner jeremy kwit on date for the tax_year and on date for the tax_year and petitioner grant rozmarin on date jeremy s kwit docket nos and year deficiency dollar_figure big_number additions to tax sec_6651 - - - dollar_figure sec_6651 dollar_figure big_number sec_6654 penalty sec_6662 - - - dollar_figure - - - dollar_figure grant rozmarin docket nos and year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6651 dollar_figure big_number sec_6654 dollar_figure penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether respondent properly disallowed deductions for alternative’s expenses pursuant to sec_280e whether mr duncan mr kwit and mr rozmarin underreported their flowthrough income from their s_corporation wellness management group inc wellness because sec_280e also applied to disallow wellness’ deductions whether alternative is entitled to deduct cost_of_goods_sold cogs in amounts greater than those respondent allowed and whether alternative is liable for a sec_6662 accuracy-related_penalty for or findings_of_fact some of the facts have been stipulated and are so found alternative was a california corporation with its primary place of business in west hollywood on date the parties filed a stipulation of settled issues in which the following concessions were made alternative is liable for a sec_6651 addition_to_tax for its and taxable years to the extent there is an underpayment for each year mr duncan is liable for a sec_6651 addition_to_tax for the taxable years through to the extent there is an underpayment for each year mr kwit is liable for a sec_6651 addition_to_tax for the and taxable years to the extent there is an underpayment for each year mr kwit is not liable for the sec_6651 addition_to_tax adjustment for other taxes sec_6654 addition_to_tax or the sec_6662 accuracy-related_penalty for the taxable_year mr rozmarin is liable for the sec_6651 addition_to_tax for the and taxable years and the sec_6654 addition_to_tax for the and taxable years to the extent there is an underpayment for each tax_year and mr rozmarin is not liable for the sec_6651 addition_to_tax adjustment for other taxes or the sec_6662 accuracy-related_penalties for the and taxable years california when its petition was timely filed mr duncan and mr rozmarin resided in california and mr kwit resided in oregon when their petitions were timely filed i background on petitioners and wellness a donald duncan mr duncan--a graduate of the university of north texas and former business student at vista community college--is a businessman and consultant experienced in the formation and operation of medical marijuana dispensaries in california in mr duncan founded berkeley patients group a medical marijuana dispensary located in berkeley california in mr duncan assisted with opening california patients group a medical marijuana dispensary in los angeles and served as a consultant for medical marijuana facilities in palm springs malibu and other locations throughout california mr duncan’s consulting activities included advising dispensary operators on best practices for screening members securing the facility and ensuring proper screening of the provision of medical marijuana to patients in the state of california is permitted by the compassionate use act of see cal health safety code sec west pursuant to california senate bill no medical marijuana program act of individuals or groups are prohibited from cultivating or distributing marijuana for profit see cal health safety code sec canna care inc v commissioner tcmemo_2015_206 aff’d 694_fedappx_570 9th cir medical marijuana mr duncan is also a cofounder and member of the board_of directors of americans for safe access a patient advocacy organization b alternative while operating berkeley patients group mr duncan and his colleagues identified an opportunity for growth in a new market observing that members of berkeley patients group were traveling long distances from southern california to obtain medical marijuana therefore in mr duncan opened a second location in los angeles initially naming the new dispensary los angeles patients and caregivers group in mr duncan organized alternative--a california corporation5--to operate this medical marijuana dispensary alternative is a california nonprofit mutual benefit corporation with members rather than shareholders that is treated as a c_corporation for federal tax purposes mr duncan served as alternative’s president and richard kearns served as its secretary mr kwit was a patient-member of the dispensary and served as a cultivator and consultant mr rozmarin served as a manager of the dispensary alternative originally was named lapc los angeles patients caregivers foundations inc on date amended and restated articles of incorporation were filed with the california secretary of state changing the name of the corporation to alternative and was responsible for handling administrative and staffing matters performing human resource functions and procuring and processing marijuana c wellness in mr duncan also organized a second entity wellness--a california corporation that elected s_corporation status for federal tax purposes--to handle daily operations for alternative at the time alternative was organized mr duncan was uncertain what dispensaries could do legally under california state law aside from growing and providing medical marijuana to patients so wellness was organized to perform functions for the medical marijuana dispensary such as hiring employees and paying expenses including advertising wages and rent while mr duncan anticipated that wellness might offer its management and operations services to other medical marijuana dispensaries wellness performed services solely for alternative during the tax years at issue wellness was owned by four shareholders mr duncan owned mr kwit owned mr rozmarin owned and cori escalante--a manager of the dispensary--owned wellness maintained an office separate from alternative wellness originally was named los angeles patients caregivers group inc on date a certificate of amendment of articles of incorporation was filed with the california secretary of state changing the name of the corporation to wellness and listing mr duncan as its president and mr rozmarin as its secretary but also used the dispensary’s address as a mailing address during the taxable years at issue ii operations of the dispensary during the taxable years at issue alternative intended to distribute medical marijuana to its patient-members in accordance with california law the dispensary employed through wellness administrators security personnel marijuana processors salespersons and receptionists the following is a detailed description of the dispensary’s business operations and processes a patient intake process upon patients’ arrival at alternative’s dispensary security personnel would check their credentials including proper identification and a doctor’s letter recommending use of medical marijuana patients then entered the dispensary facility and were greeted by a receptionist who would determine whether the patients were current members of the collective or were new patients new patients were required to present their doctor’s letter and identification for verification and dispensary staff would call their doctor to verify the recommendation dispensary staff also would check the california department of consumer affairs online directory to confirm that the doctor was licensed to practice medicine in the state of california dispensary staff would conduct an intake interview to explain the rules of the facility and complete necessary paperwork patient-members then were able to enter the sales floor of the dispensary patient-members who purchased marijuana used cash or credit cards and were charged sales_tax on their purchases b acquisition of marijuana pursuant to guidelines published by the california state attorney_general in date collective and cooperative associations engaged in acquiring and distributing medical marijuana conducted their sales in a closed circuit guidelines for the security and non-diversion of marijuana grown for medical use date the closed-circuit process ensured that medical marijuana was only purchased from or sold to members of the collective id alternative in compliance with these guidelines acquired various forms of medical marijuana from its patient-members alternative’s medical marijuana offerings included hash kief cuttings or clones edibles tinctures and oils alternative also offered forms of marijuana that could be applied topically before acquiring the medical marijuana from a patient-member a manager of the dispensary conducted a quality inspection to ensure the overall appearance smell and desirability of the product cash payments were issued to patient- members upon successful completion of the inspection c processing of marijuana products alternative acquired marijuana from its members in various preparations or forms hash is a concentrated resin of the cannabis plant and kief is a nonconcentrated resin of the cannabis plant a cutting or clone is the cannabis plant itself that patient-members can take home grow and bring back to the dispensary edible preparations are foods--typically made with oil and butter--that contain marijuana tinctures or alcohol tinctures are a form of marijuana that can be taken under the tongue finally oils are extracted from the cannabis plant and can be taken orally or smoked the edibles tinctures oils and forms of marijuana meant for topical applications were purchased in a condition ready for resale but other products required some additional preparation and maintenance the dispensary employed through wellness processors whose responsibilities included preparing the acquired marijuana products for sale marijuana was typically divided into quarter-pound increments for processing processors would break up and package marijuana in smaller increments typically bags of one gram or grams in some instances processors were required to dry marijuana that arrived damp to prevent mold or mildew sometimes processors would have to prepare cannabis flowers--the portion of the cannabis plant used as medicine--for resale by trimming and removing undesirable leaves and stems from the cannabis plant additionally dispensary employees were responsible for maintaining the clones live cannabis plants in a humid environment pending resale dispensary staff worked to ensure roots were kept moist and monitored the clones daily for pest infestations most of the dispensary’s floor space was used to acquire process or sell marijuana similarly employee time was spent mostly on acquiring processing or selling marijuana security personnel spent of their time processing marijuana products and of their time selling marijuana receptionists spent of their time processing marijuana and selling marijuana customer service representatives spent of their time processing marijuana and of their time selling marijuana processors spent all of their time processing marijuana products and managers spent of their time acquiring marijuana and to selling marijuana d sale of nonmarijuana items while medical marijuana accounted for most of alternative’s sales it also offered nonmarijuana items specifically alternative sold books t-shirts and at trial susana de la rionda--the general manager of the dispensary-- estimated that receptionists spent between and of their time on marijuana sales but otherwise estimated that most employee time was spent on marijuana-related activities hats rolling papers pipes grinders incense lighters ashtrays and cleaning supplies for pipes and bongs these items did not take up much floor space mr duncan estimated the following percentage breakdown of employee time related to the sale of nonmarijuana products for security personnel for receptionists for customer service representatives and for managers e finances alternative paid patient-members for the marijuana products that they provided and made all sales_tax payments but wellness paid alternative’s other expenses such as advertising wages and rent and was reimbursed by alternative for the expenses it paid at times however those expenses were paid directly by alternative alternative maintained two bank accounts with jp morgan chase bank and held a credit card machine merchant account and related deposit account with bank of america several bank accounts were held by alternative under its prior name los angeles patients caregivers group credit card machine merchant accounts with bank of america american express and discover and a bank ms de la rionda recalled at trial that receptionists spent between and of their time on the sale of nonmarijuana products account with wells fargo mr duncan mr rozmarin and ms escalante each were authorized signors on the wells fargo account wellness maintained bank accounts with jp morgan chase and wells fargo alternative and wellness both used quickbooks software to manage their finances and shared the computer in which financial information was entereddollar_figure employees who were responsible for entering sales and expense information into quickbooks categorized certain entries as taxable or nontaxable and classified certain products in a hemp store category while the dispensary’s procedure was to include marijuana products in the nontaxable sales category and nonmarijuana products in the hemp store or taxable sales category a change to its bookkeeping procedure may have resulted in improper categorization sales entries for marijuana and nonmarijuana products were combined into single entries classified as donations in quickbooks no distinction was made between the two product categories on the dispensary’s financial records the wells fargo account was held in the name los angeles patients in the shared computer crashed rendering inaccessible alternative’s and wellness’ quickbooks data alternative and wellness had several problems with the shared computer following the initial crash in financial documents for alternative and wellness were reconstructed in preparation for respondent’s audit iii income_tax returns a alternative alternative filed forms u s_corporation income_tax return for the and taxable years alternative’s forms were prepared by its accountant f michael watson mr watson was referred to mr duncan by an individual who ran a medical marijuana dispensary in los angeles alternative prepared financial statements for the taxable years at issue mr watson used only alternative’s financial statements to prepare the forms alternative did not provide mr watson with any other documents to complete its income_tax returns alternative’s form_1120 lists medicine sales as its business activity alternative reported dollar_figure of gross_receipts from the sale of medical marijuana on its form_1120 alternative subtracted from gross_receipts dollar_figure of cogs--an amount respondent allowed in its entirety additionally alternative claimed deductions totaling dollar_figure for consisting of dollar_figure of rent dollar_figure of taxes and licenses dollar_figure of depreciation dollar_figure of advertising and dollar_figure of other deductions including dollar_figure for contract services and dollar_figure for outside services alternative’ sec_2010 form_1120 lists medicine sales as its business activity alternative reported dollar_figure of gross_receipts from the sale of medical marijuana on it sec_2010 form_1120 alternative subtracted from gross_receipts dollar_figure of cogs--an amount respondent allowed in its entirety additionally alternative claimed deductions totaling dollar_figure for consisting of dollar_figure of charitable_contributions dollar_figure of advertising and dollar_figure of other deductions including dollar_figure for contract services b wellness wellness filed forms 1120s u s income_tax return for an s_corporation for the and taxable years listing management as its principal business activity on its form_1120s wellness reported gross_receipts of dollar_figure and claimed deductions totaling dollar_figure wellness’ deductions consisted of dollar_figure of compensation of officers dollar_figure of salaries and wages dollar_figure of rent dollar_figure of taxes and licenses dollar_figure of advertising and dollar_figure of other deductions on it sec_2010 form_1120s wellness reported gross_receipts of dollar_figure and claimed deductions totaling dollar_figure wellness’ deductions consisted of dollar_figure of compensation of officers dollar_figure of salaries and wages dollar_figure of the parties did not explain why alternative’s deductions for contract services and outside services did not equal wellness’ gross_receipts for rent dollar_figure of taxes and licenses dollar_figure of advertising and dollar_figure of other deductions on it sec_2011 form_1120s wellness reported dollar_figure of gross_receipts and claimed deductions totaling dollar_figure wellness’ deductions consisted of dollar_figure of compensation of officers dollar_figure of salaries and wages dollar_figure of repairs and maintenance dollar_figure of rent dollar_figure of taxes and licenses dollar_figure of depreciation dollar_figure of advertising and dollar_figure of other deductions finally on it sec_2012 form_1120s wellness reported dollar_figure of gross_receipts and claimed deductions totaling dollar_figure wellness’ deductions consisted of dollar_figure of salaries and wages dollar_figure of repairs and maintenance dollar_figure of rent dollar_figure of taxes and licenses dollar_figure of advertising and dollar_figure of other deductions c donald duncan mr duncan filed form sec_1040 u s individual_income_tax_return for the and taxable years mr duncan attached schedules e supplemental income and loss to his form sec_1040 for the and taxable years mr duncan reported dollar_figure of nonpassive_income related to his interest in wellness on his schedule e additionally mr duncan reported dollar_figure of nonpassive_income related to his interest in wellness on hi sec_2010 schedule e mr duncan did not report schedule e income or losses on either hi sec_2011 or hi sec_2012 form_1040 d jeremy kwit mr kwit filed form sec_1040 for the and taxable yearsdollar_figure mr kwit did not report any income or loss with respect to his interest in wellness on hi sec_2011 form_1040 mr kwit attached a schedule e to hi sec_2012 form_1040 reporting dollar_figure of nonpassive_income related to his interest in wellness e grant rozmarin mr rozmarin did not file form sec_1040 before the notices of deficiency were issued to him for the and taxable years opinion i burden_of_proof the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances under sec_7491 mr kwit’ sec_2012 form_1040 was filed after the notice_of_deficiency was issued for the taxable_year petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii deductions--alternative deductions are a matter of legislative grace and a taxpayer must prove its entitlement to deductions 503_us_79 292_us_435 taxpayers must maintain sufficient records to substantiate any deductions claimed sec_6001 sec_162 generally permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_261 however provides that i n computing taxable_income no deduction shall in any case be allowed in respect of the items specified in this part t his part includes sec_280e expenditures in connection with the illegal sale of drugs see 128_tc_173 sec_280e provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted sec_280e therefore bars the deduction of expenses by a trade_or_business that is trafficking in a controlled substance see canna care inc v commissioner tcmemo_2015_206 at aff’d 694_fedappx_570 9th cir we address the existence of these elements in reverse order a controlled substance petitioners acknowledge that marijuana is a controlled substance within the meaning of schedules i and ii of the controlled substances act see controlled substances act pub_l_no sec stat pincite codified as amended pincite u s c sec_812 marijuana is a schedule i controlled substance in the context of sec_280e even when the marijuana is medical marijuana recommended by a physician see eg 532_us_483 139_tc_19 aff’d 792_f3d_1146 9th cir champ t c pincite sundel v commissioner tcmemo_1998_78 aff’d without published opinion 201_f3d_428 1st cir we therefore find that the controlled substance element of sec_280e is satisfied b trafficking sec_280e does not define trafficking in controlled substances in champ t c pincite we defined trafficking as the act of engaging in a commercial activity--that is to buy and sell regularly in olive v commissioner t c pincite we held that dispensing medical marijuana pursuant to california law was ‘trafficking’ within the meaning of sec_280e in the controlled substances act t he term ‘dispense’ means to deliver a controlled substance to an ultimate user u s c sec see id sec_841 prohibiting the manufacture distribution dispensation or possession of marijuana sec_7208 which criminalizes certain offenses relating to stamps is the only section in the internal_revenue_code that explicitly defines the term trafficking sec_7208 defines trafficking as k nowingly or willfully buy ing sell ing offer ing for sale or giv ing away washed or restored stamp s to any person for use while the internal_revenue_code is silent with respect to trafficking in controlled substances congressional findings and declarations on controlled substances see u s c sec_801 describe it as t he illegal importation manufacture distribution and possession and improper use of controlled substances further the federal statute criminalizing trafficking in counterfeit goods or services provides that the term ‘traffic’ means to transport transfer or otherwise dispose_of to another for purposes of commercial advantage or private financial gain or to make import export obtain control of or possess with intent to so transport transfer or otherwise dispose_of u s c sec f petitioners do not dispute that alternative was selling marijuana while petitioners acknowledge that marijuana is a controlled substance they claim that sec_280e does not preclude dispensaries operating legally under state law from deducting expenses related to the sale of medical marijuana petitioners assert that sec_280e should not apply because alternative’s activities did not consist of drug trafficking petitioners first argue that under a plain reading of the statute alternative’s varied commercial activities place it squarely outside the reach of section 280e petitioners assert that because alternative’s activities did not consist solely of trafficking in medical marijuana its expenses should be deductible petitioners further argue that under a purpose-based judicial interpretation sec_280e does not apply to alternative because congress never intended that state-legal marijuana dispensaries be barred from deducting business_expenses we have held previously that sec_280e applies to medical marijuana dispensaries even though they are operating in compliance with the laws of their jurisdictions see patients mutual assistance collective corp v commissioner patients mutual t c ___ date olive v commissioner t c pincite champ t c pincite canna care inc v commissioner tcmemo_2015_206 further in olive v commissioner t c pincite we explicitly rejected the same arguments the taxpayers made in that case with respect to the consists of language in sec_280e petitioner argues that he may deduct the vapor room’s expenses notwithstanding sec_280e because he claims the vapor room’s business did not consist of the illegal trafficking in a controlled substance he argues that the illegal trafficking in controlled substances is the only activity covered by sec_280e we disagree that sec_280e is that narrow and does not apply here we therefore reject petitioner’s contention that sec_280e does not apply here because the vapor room was a legitimate operation under california law we have previously held that a california medical marijuana dispensary’s dispensing of medical marijuana pursuant to the ccua was trafficking within the meaning of sec_280e that holding applies here with full force citations omitted our decision was affirmed by the court_of_appeals for the ninth circuit to which an appeal of these cases would lie see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals concluded that the taxpayer in olive was represented by the same counsel representing petitioners in the present case the taxpayer’s only business was selling medical marijuana because the caregiving services were not a separate business olive v commissioner f 3d pincite0 in response to the taxpayer’s arguments related to congressional intent and public policy the court concluded that i f congress now thinks that the policy embodied in section 280e is unwise as applied to medical marijuana sold in conformance with state law it can change the statute we may not id pincite petitioners fail to distinguish these cases from olive we therefore find that alternative was engaged in trafficking in a controlled substance within the meaning of sec_280e c trade_or_business petitioners do not dispute that alternative is in the trade_or_business of selling marijuana but argue that alternative also operates a separate trade_or_business consisting of the sale of nonmarijuana items petitioners assert that alternative is entitled to allocate its expenses between its trafficking and non- trafficking businesses for an activity to qualify as a trade_or_business for purposes of the internal_revenue_code the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a single_taxpayer can have more than one trade_or_business and multiple activities may nevertheless constitute a single trade_or_business patients mutual t c at ___ slip op pincite compare champ t c pincite holding that the taxpayer--which operated a community center for members with debilitating diseases and charged a membership fee that covered only a fixed amount of marijuana--was engaged in two separate trades_or_businesses and therefore was entitled to an allocation of expenses with olive v commissioner t c pincite- holding that the taxpayer--which operated a community-center whose sole source of revenue was from the sale of marijuana--had a single trade_or_business and was precluded from deducting expenses pursuant to sec_280e and canna care v commissioner at holding that--where the taxpayer was in the business of distributing medical marijuana and its only other source_of_income was its sale of books t-shirts and other nonmarijuana items--the sale of nonmarijuana items was an activity incident to the taxpayer’s sole business of selling marijuana and the taxpayer was precluded from deducting expenses pursuant to sec_280e further the activities of separate entities can be treated as a single trade_or_business if they are part of a unified business_enterprise with a single profit_motive patients mutual t c at ___ slip op pincite quoting 98_fedclaims_596 petitioners direct us to two methods by which we can allocate expenses between trafficking and nontrafficking activities the percentage of employee time dedicated to each activity and the percentage of floor space devoted to each activity petitioners cite the trial testimony of mr duncan and ms de la rionda to support their proposed allocation_methods the percentages mr duncan assigned at trial to marijuana and nonmarijuana activities seemed improvised but the import of his testimony and that of ms de la rionda is that alternative’s primary activity was operating a marijuana dispensary and the nonmarijuana activities were only ancillary--not occupying much time or space their allocation of floor space and employee activities both show that the receipt and sale of marijuana was the dominant activity and that the sale of nonmarijuana products had a close and inseparable organizational and economic relationship with--and was incident to -- alternative’s primary business of selling marijuana patients mutual t c at ___ slip op pincite quoting olive v commissioner t c pincite we therefore hold that pursuant to sec_280e alternative is not entitled to its claimed deductions for the taxable years at issue iii deductions--wellness we next must determine whether mr duncan mr kwit and mr rozmarin had unreported income with respect to their ownership interests in wellness sec_1366 provides that shareholders of an s_corporation shall take into account their pro_rata shares of the s corporation’s income loss deductions and credits for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year see 144_tc_161 ndollar_figure an s corporation’s shareholders must take into account the s corporation’s income regardless of whether any income is distributed see enis v commissioner tcmemo_2017_222 at dunne v commissioner tcmemo_2008_63 at chen v commissioner tcmemo_2006_160 at therefore as shareholders of wellness--an s_corporation during the taxable years at issue--mr duncan mr kwit and mr rozmarin each must include his pro_rata shares of wellness’ income loss deductions and credits on their income_tax returns petitioners argue that in computing mr duncan mr kwit and mr rozmarin’s pro_rata shares of wellness’ income respondent wrongly applied sec_280e to disallow wellness’ claimed deductions specifically petitioners argue that because wellness is a management company that does not engage in the sale and purchase of marijuana sec_280e does not apply petitioners cite 29_tc_878 and roselle v commissioner tcmemo_1981_394 to support their argument that a management services company can engage in a separate_line_of_business from the entity it manages because alternative and wellness are legally separate entities we must analyze whether wellness’ own business activities also constituted trafficking in controlled substances as contemplated by sec_280e petitioners argue that as a management services company wellness did not itself engage in the purchase and sale of marijuana but the only difference between what alternative did and what wellness did since alternative acted only through wellness is that alternative had title to the marijuana and wellness did not wellness employees were directly involved in the provision of medical marijuana to the patient- members of alternative’s dispensary while wellness and alternative were legally separate wellness employees were engaged in the purchase and sale of marijuana albeit on behalf of alternative that was wellness’ primary business we do not read the term trafficking to require wellness to have had title to the marijuana its employees were purchasing and selling neither that section nor the nontax statute on trafficking limits application to sales on one’s own behalf rather than on behalf of another without clear authority we will not read such a limitation into these provisions we therefore hold that wellness was engaged in the business of trafficking in controlled substances during the taxable years at issue and to the extent wellness engaged in nontrafficking activities the record before us does not allow us to allocate expenses between marijuana-related and non-marijuana- related activities petitioners also argue that applying sec_280e to both alternative and wellness is inequitable because deductions for the same activities would be disallowed twice these tax consequences are a direct result of the organizational structure petitioners employed and petitioners have identified no legal basis for remedy we therefore hold that mr duncan mr kwit and mr rozmarin each have additional taxable_income from wellness resulting from the denial of deductions pursuant to sec_280e iv cost_of_goods_sold next we must determine whether alternative is entitled to a cogs amount greater than respondent allowed for the taxable years at issue a taxpayer engaged in manufacturing or merchandising can subtract cogs from gross_receipts to arrive at gross_income see sec_1_61-3 sec_1_162-1 income_tax regs see also feinberg v commissioner tcmemo_2017_211 at rodriguez v commissioner tcmemo_2009_22 wl at cogs is not a deduction but an offset to gross_receipts for the purpose of calculating gross_income see feinberg v commissioner at kazhukauskas v commissioner tcmemo_2012_191 wl at a taxpayer is required to maintain sufficient reliable records to allow the commissioner to verify the taxpayer’s income and expenditures see sec_6001 olive v commissioner t c pincite cogs is generally determined under sec_471 and the accompanying regulations see sec_1_471-3 sec_1_471-11 income_tax regs producers must include in cogs both the direct and indirect_costs of creating their inventory see sec_1_471-3 sec_1_471-11 income_tax regs sec_471 and its regulations also direct taxpayers to sec_263a for additional rules that section instructs both producers and resellers to include indirect inventory costs in cogs sec_263a b sec_1_263a-1 c e income_tax regs it also broadens the definition of indirect_costs for both types of taxpayers compare sec_1_263a-1 income_tax regs with sec_1 income_tax regs petitioners first argue that under sec_263a alternative is entitled to include both direct and indirect_costs of its inventory in computing cogs petitioners do not specify what additional expenses should be allowed beyond the cogs offsets that respondent already allowed rather they ask the court to consider mr duncan’s testimony regarding the square footage of the dispensary and a general overhead estimate as well as ms de la rionda’s estimates regarding employee time and related costs sec_263a puts into cogs only expenses otherwise deductible see technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec b stat pincite any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph here the expenses petitioners have reported are not deductible petitioners are correct that congress cannot take away cogs but that is not what sec_263a does it adds otherwise deductible expenses to cogs because by operation of sec_280e these indirect expenses are not deductible they cannot be added to cogs patients mutual t c at ___ slip op pincite petitioners further argue that alternative is a producer for purposes of sec_263a and sec_471 and is therefore entitled to include its production_costs in inventory we find that alternative is not a producer for purposes of sec_263a or sec_471 under sec_263a and its accompanying regulations t he term ‘produce’ includes construct build install manufacture develop improve create raise or grow sec_263a sec_1_263a-2 income_tax regs under the sec_471 regulations c osts are considered to be production_costs to the extent that they are incident to and necessary for production or manufacturing operations or processes sec_1_471-11 income_tax regs petitioners have not shown that alternative was a producer of the marijuana products it purchased from its patient-members certain of alternative’s product offerings required some additional preparation and maintenance but we are unable to conclude that the dispensary grew created or improved its marijuana products to the extent required by sec_263a or sec_471 when the only evidence before us is that the dispensary inspected packaged trimmed dried and maintained the stock patients mutual t c at ___ slip op pincite further even were we to allow alternative to include such costs petitioners have not offered a reasonable basis upon which to compute the additional_amounts of cogs we also reject alternative’s argument that under 114_tc_1 aff’d 273_f3d_875 9th cir it was a producer as it was the owner of the marijuana produced by its patient-members a taxpayer is considered a producer if it is an owner of the property produced under federal_income_tax principles sec_1_263a-2 income_tax regs an ownership determination is made on the basis of all of the facts and circumstances including the various benefits_and_burdens_of_ownership vested with the taxpayer id mr duncan testified that the dispensary had oral agreements with its patient-members to grow the marijuana and create marijuana products but no other evidence supports petitioners’ claim that alternative owned the marijuana products produced by its patient-members until alternative paid them for their products further even if patient-members had to sell to alternative employees had complete discretion over whether to purchase the marijuana products from the patient-members and compensated the patient- members only if their marijuana was purchased see patients mutual t c at ___ slip op pincite petitioners have not established that alternative’s relationship with its patient-members was the type of contract-manufacturing arrangement the court_of_appeals recognized in suzy’s zoo v commissioner f 3d pincite we conclude instead that alternative was a reseller of the marijuana products it purchased we therefore hold that petitioners are limited to the cogs respondent has already allowed for the taxable years at issue v sec_6662 penalty14 finally we must determine whether alternative is liable for the sec_6662 accuracy-related_penalty for the and taxable years sec_6662 and b and imposes a penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 we have defined negligence as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 with respect to corporations an understatement of income_tax is substantial if it exceeds the greater of of as we have stated above mr duncan mr kwit and mr rozmarin have conceded their liability for additions to tax to the extent we find that underpayments exist for the relevant taxable years as we have determined that petitioners underreported their income with respect to their ownership interests in wellness mr duncan mr kwit and mr rozmarin are liable for these additions to tax the tax required to be shown on the return or dollar_figure or if it exceeds dollar_figure sec_6662 an understatement may be reduced if the taxpayer had substantial_authority for its return position sec_6662 see 134_tc_20 aff’d 658_f3d_1255 11th cir sec_1_6662-4 income_tax regs substantial_authority is an objective standard based on an analysis of the law and its application to the relevant facts see campbell v commissioner t c pincite citing myers v commissioner t c memo and substantial_authority exists only if the weight of the authorities supporting the return position is substantial in relation to the weight of authorities supporting contrary treatment see id citing o’malley v commissioner t c memo an understatement also may be reduced if the taxpayer adequately disclosed the position and had a reasonable basis for the position sec_6662 see campbell v commissioner t c pincite sec_1_6662-4 income_tax regs disclosure generally must be made on form_8275 disclosure statement unless otherwise permitted by an applicable revenue_procedure sec_1_6662-4 income_tax regs see campbell v commissioner t c pincite and reasonable basis is a relatively high standard of reporting taxpayers must have a position that is more than merely arguable sec_1_6662-3 income_tax regs see campbell v commissioner t c pincite petitioners did not argue that alternative had substantial_authority for its position or that they disclosed the sec_280e issue and had a reasonable basis respondent therefore asserts that petitioners waived this argument we agree and hold that alternative had substantial understatements of income_tax for the years at issuedollar_figure a taxpayer may avoid a sec_6662 penalty if it can show reasonable_cause for the resulting underpayment and that it acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most the burden of production as to the penalty remains on alternative because sec_7491 does not apply to corporations see 126_tc_191 in addition in dynamo holdings ltd p’ship v commissioner t c ___ ___ slip op pincite date we held that the commissioner does not have the burden of production as to supervisory approval under sec_6751 for a penalty determined against a corporation in a notice_of_deficiency respondent has filed a motion to reopen the record and admit evidence pertaining to his compliance with sec_6751 here as we held in dynamo that the commissioner has no burden of production with respect to sec_6751 and alternative did not argue that respondent failed to comply with that provision we will deny as moot respondent’s motion to reopen the record important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id see halby v commissioner tcmemo_2009_204 reliance on professional advice may constitute reasonable_cause and good_faith if the taxpayer proves by a preponderance_of_the_evidence that it meets each requirement of the following three-prong test t he advisor was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the advisor and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see hudson v commissioner tcmemo_2017_221 petitioners argue that given the unsettled caselaw and confusion surrounding sec_280e in their view at the time the tax returns were prepared and filed it would be unfair to impose an accuracy-related_penalty petitioners note that during the years at issue the only relevant case was champ and that the court in champ allowed the taxpayer to deduct a large percentage of its expenses despite its provision of medical marijuana as we outlined above the factual circumstances that enabled the court in champ to allocate expenses between the taxpayer’s businesses are absent from the case before us the only directly relevant authority available was directly against petitioners’ tax treatment alternative failed to state anywhere on its returns that it was involved in the distribution of marijuana or that sec_280e was at issue in any way alternative stated on its return only that its business activity was medicine sales and alternative offered insufficient evidence that it sought advice regarding proper tax treatment for its transactions while alternative hired an accountant believed to have experience with marijuana dispensaries alternative provided no evidence that it relied on the accountant for advice on whether sec_280e applied indeed the record shows that alternative only provided its accountant financial statements to prepare its returns and merely hiring a professional to prepare an income_tax return--without giving him necessary information or relying on his advice--does not absolve a taxpayer from liability of a penalty see eg povolny grp inc v commissioner tcmemo_2018_37 at bronson v commissioner tcmemo_2012_17 wl at aff’d 591_fedappx_625 9th cir we therefore hold that alternative is liable for the sec_6662 accuracy-related_penalty for the taxable years at issue we have considered all of the arguments made by the parties and to the extent they are not addressed above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule
